Title: To George Washington from Otho Holland Williams, 2 June 1782
From: Williams, Otho Holland
To: Washington, George


                  
                     Annapolis 2nd June 1782
                  
                  I intended to have had the honor and the happiness of personally
                     acknowledging to you, Sir, at your Head Quarters, the very grateful sense I
                     have of the favor of your Excellency’s interest in Congress, to which I
                     consider myself principally indebted for my late promotion in the Army; but
                     being detained longer at Philadela than I expected, I hastened to this place lest
                     the general Assembly should break up before I cou’d settle a little buisiness
                     in which I have an Interest; And I desired to have an opportunity of
                     Petitioning them to make some Provisions for great numbers of unfortunate
                     Soldiers of the Maryland line who are now beging their way from the Southern
                     Army. It is unnecessary to give your Excellency a painful description of their
                     wretchedness, the want of Subsistence alone is enough to distress them, in so
                     long a journey Even if they were cloathed, and their wounds healed.
                  General Smallwood has aided my address with his influence and we
                     are flattered with a hope of success.
                  Tho’ the want of money, and other inconveniencies do not admit of
                     a prospect of much success in the recruiting Service I propose to remain in
                     Maryland ’till Summon’d by General Greene, and, as his numbers are now very
                     inconsiderable, I do not suppose I can be serviceable in that quarter soon,
                     unless General Gist shou’d desire to return again to Maryland, Therefore, if
                     any vacancy happens in the Northern Army where my abilities can be rendered
                     useful, I hope your Excellency will please to command me and be assured of my
                     affectionate Attachment.
                  I beg you sir, to present my most respectful compliments to Mrs
                     Washington, and my friends at Head Quarters. With the highest respect, esteem
                     and gratitude, I am, Your Excellency’s most obliged, and Obedt, Humble Servant
                  
                     O.H. Williams
                     
                  
               